             Case 2:20-cv-00550-ECM-SRW Document 14 Filed 10/29/20 Page 1 of 1


                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

TRAVIS LASETER, #310968,                       )
                                               )
        Plaintiff,                             )
                                               )
   v.                                          )    CIVIL ACTION NO. 2:20-cv-550-ECM
                                               )
VENTRESS CORRECTIONAL                          )
FACILITY, et al.,                              )
                                               )
        Defendants.                            )

                                              ORDER

         On September 30, 2020, the Magistrate Judge entered a Recommendation (doc. 12) to

which no timely objections have been filed. After an independent review of the file and upon

consideration of the Recommendation, and for good cause, it is

         ORDERED as follows that:

        1.      the Recommendation of the Magistrate Judge is ADOPTED;

        2.      the Plaintiff’s claims against the State of Alabama and the Ventress Correctional

Facility are DISMISSED with prejudice in accordance with the provisions of 28 U.S.C. §

1915A(b)(1);

        3.      Defendants State of Alabama and the Ventress Correctional Facility are

DISMISSED as parties; and

        4.      this case is referred back to the Magistrate Judge for further proceedings.

        Done this 29th day of October, 2020.


                                           /s/ Emily C. Marks
                                     EMILY C. MARKS
                                     CHIEF UNITED STATES DISTRICT JUDGE
